DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022, has been entered.

Response to Amendment
Applicants’ amendments of April 14, 2022, are noted and entered.  Claim 12 has been amended to require a pack comprising a first and a second glass layer positioned adjoining the first glass web layer, wherein the glass fibers are mechanically entangled from a first side and from a second side of the pack.  The pack only appears to comprise a first side and a second side.  Applicants’ remarks of April 14, 2022, recite that “adjoining” is defined as “touching or bounding at a point or line.”  Additionally, the claim recites similar or non-distinguishable features for both a first web layer and a second web layer, including a first and a second density, a first and a second entanglement amount, a first web layer thickness range and a second web layer thickness range with the ranges being identical, each of the glass fibers of each of the web layers having a diameter within the identical range, and the glass fibers in the first web layer and the glass fibers of the second web layer having the same average fiber diameter.  Therefore, the broadest reasonable interpretation of the claim is that the first glass web layer and the second glass web layer are identical glass web layers. Additionally, the glass fibers are mechanically entangled from a first side and a second side of the pack.  Once the glass fibers of both layers are mechanically entangled, such as to one another (as recited in claim 13), the layers are indistinguishable from the pack.  Therefore, for purposes of examination, once the pack is formed, including mechanically entangling the fibers of the layers together (such as set forth in claims 12, 13, 21, and 22), any portion of a pack of fibers is within the scope of the claimed first and second glass web layers.
Note that for claims 14 and 16, requiring different types of mechanical entanglement at different depths and the thermal resistance relationship, for purposes of examination, the portion of a pack of fibers satisfying the different types of mechanical entanglement at different depths would be within the scope of the claimed first and second glass web layers.
Additionally, if it is shown that the layers are required to be separate layers, the claimed first glass web layer has a first density and a first entanglement amount, and the second glass web layer has a second density and a second entanglement amount, and the first and second glass web layers each have a thickness.  Since claim 12 does not reference whether the first and second glass web layers, which are entangled, comprises the thickness prior to or subsequent to entangling the pack of glass fibers, the claim will be interpreted as requiring the thicknesses based on the final product subsequent to entangling the pack.
Similarly, claim 21 recites adjoining first and second glass web layers, wherein the glass fibers are mechanically entangled from a first and a second side of the web, wherein the first and second glass web layers have a thickness of 0.1 to 0.5 inches and the pack of glass fibers have a thickness of 0.75 inches to less than 2 inches.  Since the claim does not reference whether the first and second glass web layers, comprises the thickness prior to or subsequent to mechanically entangling the glass fibers, the claim will be interpreted as requiring the thicknesses based on the final product subsequent to entangling the fibers into a pack.
Note that the claims do not recite lapping the web layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/059752 to Otaki.
Regarding claims 12, 13, 21, and 22, Otaki teaches a glass wool product of uniform density, wherein short glass fibers are accumulated to form an aggregate, the aggregate is stretched or compressed and stretched in the direction perpendicular to the thickness and then subjected to needlepunching (Otaki, Abstract). Otaki teaches that aligning the fibers allows for the needle to be easily inserted without needle breakage, and that the density of the glass wool body becomes uniform resulting in uniform heat insulating property and sound absorption property and improved surface smoothness, stable dimensions and improved handleability (Id., page 2 lines 45-78).  Otaki teaches that it is not essential to apply a binder (Id., page 5 lines 169-200).  Otaki teaches that the average fiber diameter of the glass staple fibers is preferably 3 to 8 µm, and that the basis weight of the glass wool aggregate is, for example, 1500 g/m2 (Id.).  Otaki teaches that the punching devices are provided on both the upper and lower sides of the glass wool assembly (Id.).  Otaki teaches that immediately after needlepunching to produce a product, the product had a basis weight of 1200 g/m2, a thickness of 12 mm and a density of 100 kg/m3 (Id., page 9 line 358 to page 10 line 390).  Otaki teaches that after that, due to the restoring force of the short glass fibers, the product has a thickness of 20 mm and a density of 60 kg/m3, or a thickness of 25 mm and a density of 64 kg/m3 (Id., page 10 line 391 to page 11 line 423).  Note that 20 mm is about 0.79 inches and 25 mm is about 0.98 inches.
Regarding the claimed diameters of the glass fibers, Otaki teaches that the glass fibers have an average diameter of 3 to 8 µm, which overlaps with the claimed range.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, and adjusting and varying the diameters of the fibers and average fiber diameters, such as within the claimed ranges, motivated by the desire of forming a conventional glass fiber mat based on the totality of the teachings of the prior art.

Otaki does not appear to specifically teach a first and second web layer.  However, as set forth above, the layers appear to be identical and indistinguishable once the product is formed.  Therefore, since Otaki establishes a glass wool product comprising glass fibers having the claimed diameter and average fiber diameter, wherein the product comprises a total thickness within the claimed range and the product is mechanically entangled on both sides of the product, a portion of the product of Otaki would be within the scope of the claimed first glass web layer and another adjoining portion would be within the scope of the claimed second glass web layer.
Regarding the preamble, Otaki suggests that insulating fiber mats are predictably suitable for use in industrial materials, such as refrigerators and ovens, which are within the scope of the claimed enclosed space in a thermal appliance.  Alternatively, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teaches a substantially similar structure and composition as claimed, for a substantially similar purpose, the invention of the prior art combination appears suitable for the claimed use.

Claims 12, 13, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/059752 to Otaki in view of USPN 3,338,777 to Irwin.
Regarding claims 12, 13, 21, and 22, Otaki teaches a glass wool product of uniform density, wherein short glass fibers are accumulated to form an aggregate, the aggregate is stretched or compressed and stretched in the direction perpendicular to the thickness and then subjected to needlepunching (Otaki, Abstract). Otaki teaches that the aligning the fibers allows for the needle to be easily inserted without needle breakage, and that the density of the glass wool body becomes uniform resulting in uniform heat insulating property and sound absorption property and improved surface smoothness, stable dimensions and improved handleability (Id., page 2 lines 45-78).  Otaki teaches that it is not essential to apply a binder (Id., page 5 lines 169-200).  Otaki teaches that the average fiber diameter of the glass staple fibers is preferably 3 to 8 µm, and that the basis weight of the glass wool aggregate is, for example, 1500 g/m2 (Id.).  Otaki teaches that the punching devices are provided on both the upper and lower sides of the glass wool assembly (Id.).  Otaki teaches that immediately after needlepunching to produce a product, the product had a basis weight of 1200 g/m2, a thickness of 12 mm and a density of 100 kg/m3 (Id., page 9 line 358 to page 10 line 390).  Otaki teaches that after that, due to the restoring force of the short glass fibers, the product has a thickness of 20 mm and a density of 60 kg/m3, or a thickness of 25 mm and a density of 64 kg/m3 (Id., page 10 line 391 to page 11 line 423).  Note that 20 mm is about 0.79 inches and 25 mm is about 0.98 inches.
Otaki does not appear to specifically teach a first and second web layer.  However, Irwin teaches the manufacture of nonwoven fibrous mats utilizing fiber glass filaments (Irwin, column 1 lines 13-16), suitable for use as insulation (Id., column 3 lines 12-17).  Irwin teaches that the webs are lapped to build up a mat from successive layers of web to any preselected thickness, depending on the ultimate use of the finished product (Id., column 2 lines 36-44).  Irwin teaches that the lapped material is then conveyed to a needle loom where a plurality of barbed needles pass through the lapped webs and draw filaments from one layer of the web into adjacent layers to mechanically interlock the layers of web to one another and control the thickness of the end product (Id., column 2 lines 45-59).  Irwin teaches that the needled, fibrous mat, mechanically interlocked by the process consists essentially of fiber glass filaments and is free of any and all organic binders (Id., column 2 line 60 to column 3 line 10).  Irwin teaches that the webs are relatively strong (Id.), have great dimensional stability and resiliency, as well as mechanical strength (Id., column 3 lines 12-17).  
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool product of Otaki, wherein the glass fibers are lapped in successive layers, as taught by Irwin, motivated by the desire of forming a conventional glass wool product suitable for insulation having the desired thickness suitable for the intended application.  Note that lapping would result in adjoining layers and in the average diameters of the layers being equal.
Additionally, since the prior art combination teaches at least a final thickness of 20 mm or 25 mm, it would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool product of the prior art combination, wherein the layers comprise identical thicknesses such that the product comprises a final thickness such as 20 mm or 25 mm, motivated by the desire of forming a conventional glass fiber mat based on the totality of the teachings of the prior art.
Regarding the preamble, Otaki suggests that insulating fiber mats are predictably suitable for use in industrial materials, such as refrigerators and ovens, which are within the scope of the claimed enclosed space in a thermal appliance.  Alternatively, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teaches a substantially similar structure and composition as claimed, for a substantially similar purpose, the invention of the prior art combination appears suitable for the claimed use.

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaki, as applied to claims 12, 13, 21, and 22 above, in view of USPN 6,564,437 to Meng. 
Regarding claims 14 and 16, Otaki teaches punching devices provided on both the upper and lower sides of the glass wool assembly.  Otaki does not appear to teach the claimed different types of mechanical entanglement at different depths, and the claimed thermal resistance relationship.  However, Meng teaches double sided needled fiber glass mat wherein the mat is needled from both sides with the number of needle punches per unit area on one side being greater than that on the opposite side (Meng, Abstract).  Meng teaches that it is particularly advantageous to vary the needling penetration depth in conjunction with the needling density difference, such as needling at relatively deep penetration at relatively low density on one side and needling at a relatively low penetration at relatively high density on the opposite side (Id., column 2 lines 10-43).  Meng does not require a binder to be necessarily present (Id., column 2 lines 10-43, column 8 lines 19-28, claim 1).  Meng teaches that during the needling operation, the needles entangle or intertwine the monofilaments and strands (Id., column 8 lines 29-65), wherein the length of the needle and depth of the penetration of the needle entangle the filaments or strands in a generally vertical direction (Id., column 9 lines 10-43).  Meng teaches that varying the needle penetration depth and density achieves improved openness of the mat structure without undue loss of strength, in addition to mechanical properties such as tensile, flexural and compressive strength, tensile and flexural modulus and stiffness (Id., column 2 lines 10-56).
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein a first and second side are mechanically entangled at different densities and depths, as taught by Meng, motivated by the desire of forming a conventional glass fiber mat having predictably improved properties, such as strength and modulus, suitable for the intended application.
Regarding claim 16, the prior art combination teaches an upper layer having a higher density than a lower layer having a lower density.  Although the prior art combination does not appear to teach the claimed thermal resistance relationship, the claimed relationship is deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaki, as applied to claims 12, 13, 21, and 22 above in view of USPN 6,564,437 to Meng and US Pub. No. 2007/0017625 to Otaki (herein referred to as “Otaki II”).
Regarding claims 14 and 16, Otaki teaches punching devices provided on both the upper and lower sides of the glass wool assembly.  Otaki does not appear to teach the claimed different types of mechanical entanglement at different depths, and the claimed thermal resistance relationship.  However, Meng teaches double sided needled fiber glass mat wherein the mat is needled from both sides with the number of needle punches per unit area on one side being greater than that on the opposite side (Meng, Abstract).  Meng teaches that it is particularly advantageous to vary the needling penetration depth in conjunction with the needling density difference, such as needling at relatively deep penetration at relatively low density on one side and needling at a relatively low penetration at relatively high density on the opposite side (Id., column 2 lines 10-43).  Meng does not require a binder to be necessarily present (Id., column 2 lines 10-43, column 8 lines 19-28, claim 1).  Meng teaches that during the needling operation, the needles entangle or intertwine the monofilaments and strands (Id., column 8 lines 29-65), wherein the length of the needle and depth of the penetration of the needle entangle the filaments or strands in a generally vertical direction (Id., column 9 lines 10-43).  Meng teaches that varying the needle penetration depth and density achieves improved openness of the mat structure without undue loss of strength, in addition to mechanical properties such as tensile, flexural and compressive strength, tensile and flexural modulus and stiffness (Id., column 2 lines 10-56).
Additionally, Otaki II teaches a glass wool molded product used in thermal insulation comprising a layered body of glass wools characterized in that the layered body does not contain any binder, the layered body is needlepunched in a direction orthogonal to a longitudinal direction of the wools, and that the wools (short glass fibers) have an average diameter of 3 to 7 µm (Otaki II, Abstract, paragraphs 0001, 0004, 0015). Otaki II teaches that the density of the first layer and the density of the second layer differ from each other (Id., paragraph 0023).  Otaki II teaches that the product shows the lowest thermal conductivity when the density is 90 kg/m3, whereas the higher the density, the harder the molded product to improve handleability and to show excellent surface smoothness (Id.).
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein a first and second side are mechanically entangled at different densities and depths, as taught by Meng, motivated by the desire of forming a conventional glass fiber mat having predictably improved properties, such as strength and modulus, in addition to the desired thermal conductivity and physical properties such as improved handleability and surface smoothness, known in the art to be predictably suitable for insulation materials, as taught by Otaki II.
Regarding claim 16, the prior art combination teaches an upper layer having a higher density and lower thickness than a lower layer having a lower density and higher thickness.  Although the prior art combination does not appear to teach the claimed thermal resistance relationship, the claimed relationship is deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaki in view of Irwin, as applied to claims 12, 13, 21, and 22 above, and further in view of USPN 6,564,437 to Meng. 
Regarding claims 14 and 16, the prior art combination teaches punching devices provided on both the upper and lower sides of the glass wool assembly.  The prior art combination does not appear to teach the claimed different types of mechanical entanglement at different depths, and the claimed thermal resistance relationship.  However, Meng teaches double sided needled fiber glass mat wherein the mat is needled from both sides with the number of needle punches per unit area on one side being greater than that on the opposite side (Meng, Abstract).  Meng teaches that it is particularly advantageous to vary the needling penetration depth in conjunction with the needling density difference, such as needling at relatively deep penetration at relatively low density on one side and needling at a relatively low penetration at relatively high density on the opposite side (Id., column 2 lines 10-43).  Meng does not require a binder to be necessarily present (Id., column 2 lines 10-43, column 8 lines 19-28, claim 1).  Meng teaches that during the needling operation, the needles entangle or intertwine the monofilaments and strands (Id., column 8 lines 29-65), wherein the length of the needle and depth of the penetration of the needle entangle the filaments or strands in a generally vertical direction (Id., column 9 lines 10-43).  Meng teaches that varying the needle penetration depth and density achieves improved openness of the mat structure without undue loss of strength, in addition to mechanical properties such as tensile, flexural and compressive strength, tensile and flexural modulus and stiffness (Id., column 2 lines 10-56).
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of the prior art combination, wherein a first and second side are mechanically entangled at different densities and depths, as taught by Meng, motivated by the desire of forming a conventional glass fiber mat having predictably improved properties, such as strength and modulus, suitable for the intended application.
Regarding claim 16, the prior art combination teaches an upper layer having a higher density than a lower layer having a lower density.  Although the prior art combination does not appear to teach the claimed thermal resistance relationship, the claimed relationship is deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise. 

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaki in view of Irwin, as applied to claims 12, 13, 21, and 22 above, and further in view of USPN 6,564,437 to Meng and US Pub. No. 2007/0017625 to Otaki (herein referred to as “Otaki II”).
Regarding claims 14 and 16, the prior art combination teaches punching devices provided on both the upper and lower sides of the glass wool assembly.  The prior art combination does not appear to teach the claimed different types of mechanical entanglement at different depths, and the claimed thermal resistance relationship.  However, Meng teaches double sided needled fiber glass mat wherein the mat is needled from both sides with the number of needle punches per unit area on one side being greater than that on the opposite side (Meng, Abstract).  Meng teaches that it is particularly advantageous to vary the needling penetration depth in conjunction with the needling density difference, such as needling at relatively deep penetration at relatively low density on one side and needling at a relatively low penetration at relatively high density on the opposite side (Id., column 2 lines 10-43).  Meng does not require a binder to be necessarily present (Id., column 2 lines 10-43, column 8 lines 19-28, claim 1).  Meng teaches that during the needling operation, the needles entangle or intertwine the monofilaments and strands (Id., column 8 lines 29-65), wherein the length of the needle and depth of the penetration of the needle entangle the filaments or strands in a generally vertical direction (Id., column 9 lines 10-43).  Meng teaches that varying the needle penetration depth and density achieves improved openness of the mat structure without undue loss of strength, in addition to mechanical properties such as tensile, flexural and compressive strength, tensile and flexural modulus and stiffness (Id., column 2 lines 10-56).
Additionally, Otaki II teaches a glass wool molded product used in thermal insulation comprising a layered body of glass wools characterized in that the layered body does not contain any binder, the layered body is needlepunched in a direction orthogonal to a longitudinal direction of the wools, and that the wools (short glass fibers) have an average diameter of 3 to 7 µm (Otaki II, Abstract, paragraphs 0001, 0004, 0015). Otaki II teaches that the density of the first layer and the density of the second layer differ from each other (Id., paragraph 0023).  Otaki II teaches that the product shows the lowest thermal conductivity when the density is 90 kg/m3, whereas the higher the density, the harder the molded product to improve handleability and to show excellent surface smoothness (Id.).
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein a first and second side are mechanically entangled at different densities and depths, as taught by Meng, motivated by the desire of forming a conventional glass fiber mat having predictably improved properties, such as strength and modulus, in addition to the desired thermal conductivity and physical properties such as improved handleability and surface smoothness, known in the art to be predictably suitable for insulation materials.
Regarding claim 16, the prior art combination teaches an upper layer having a higher density and lower thickness than a lower layer having a lower density and higher thickness.  Although the prior art combination does not appear to teach the claimed thermal resistance relationship, the claimed relationship is deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Note that in the attached Notice of References cited, the machine translation for WO 2006/059752 is recited as JP 4778443B2, which is the Japanese equivalent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786